                         IN THE UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF VIRGINIA
                                    (Roanoke Division)

  JOSEPH DOE,

          Plaintiff,

  v.

  VIRGINIA POLYTECHNIC
  INSTITUTE AND STATE
  UNIVERSITY, TIMOTHY SANDS,
  FRANK SHUSHOK, JR., KATIE
  REARDON POLIDORO, FRANCES                            Civil Action No. 7:18-cv-523
  KEENE, ENNIS MCCRERY AND
  AARON REISTAD, employees of
  Virginia Polytechnic Institute and
  State University, sued in his or her
  official and individual capacity,
  jointly and severally,

          Defendants.


                                       AMENDED COMPLAINT

         Plaintiff Joseph Doe1 files this Amended Complaint2 against Defendants

 Virginia Polytechnic Institute and State University, Timothy Sands, Frank

 Shushok, Jr., Frances Keene, Katie Reardon Polidoro, Ennis McCrery, and Aaron



                                                                                                                 
 1 “Joseph Doe” is not the Plaintiff’s real name. Due to the nature of the allegations

 in this lawsuit, Mr. Doe will promptly move this Court for permission to proceed
 under a pseudonym to protect his privacy because of fear of retaliation. Moreover, to
 protect the identity of his accuser, he is identifying her as “June Roe.” In using a
 pseudonym, Mr. Doe relies upon the factors set out in Co. Doe v. Pub. Citizen, 74.
 F.3d 246 (4th Cir. 2014).
 2 This Amended Complaint is filed pursuant to this Court’s Memorandum Opinion

 dated August 15, 2019 (Dkt. 51)

                                     1
Case 7:18-cv-00523-EKD-RSB Document 54 Filed 09/12/19 Page 1 of 23 Pageid#: 334
 Reistad for gender-based discrimination in violation of Title IX of the Education

 Amendments of 1972 (20 U.S.C. § 1681 et seq.), violations of his rights under the

 due process and equal protection requirements of the Fourteenth Amendment to the

 United States Constitution, the Virginia Constitution, breach of contract, and other

 state law causes of action. In support of this complaint, Joseph Doe states as

 follows:

                         THE PARTIES AND JURISDICTION

 1.     Plaintiff Joseph Doe (“Mr. Doe”) is, and at all times relevant to this

 Complaint has been, a resident of Virginia. Plaintiff was a student at Virginia

 Polytechnic Institute and State University (the “University” or “Virginia Tech”)

 from the fall semester in 2015 until the spring semester of 2017.

 2.     Defendant Virginia Tech is a public land-grant research university with its

 principal place of business located in the Commonwealth of Virginia.

 3.     Defendant Timothy Sands is or was at the pertinent times the President of

 the University and resides in Virginia.

 4.     Defendant Frank Shushok, Jr., is or was at the pertinent times a Senior

 Assistant Vice President and Interim Title IX Coordinator for the University and

 resides in Virginia.

 5.     Defendant Katie Reardon Polidoro is or was at pertinent times the Title IX

 Investigator and Gender Based Violence Prevention Specialist for the University

 and resides in Virginia.




                                     2
Case 7:18-cv-00523-EKD-RSB Document 54 Filed 09/12/19 Page 2 of 23 Pageid#: 335
 6.      Defendant Ennis McCrery is or was at pertinent times a Student Conduct

 Hearing Agent for the University and resides in Virginia.

 7.      Defendant Frances Keene is or was at pertinent times Interim Director,

 Housing and Resident Life Chief of Operations and Deputy to the Senior Associate

 Vice President for Student Affairs for the University and resides in Virginia.

 8.      Defendant Aaron Reistad is or was at the pertinent times a Student Conduct

 Hearing Agent for the University at the time relevant to the allegations in the

 complaint, he resided in Virginia. He now resides in Ohio.

 9.      The Court has federal question and supplemental jurisdiction pursuant to 28

 U.S.C. § 1331 and 28 U.S.C. § 1367 because: (i) the federal law claims arise under

 the United States Constitution, brought pursuant to 42 U.S.C. § 1983, and under

 the laws of the United States, including Title IX of the Education Amendments of

 1972, 20 U.S.C. §§ 1681-88; and, (ii) the state law and common law claims are so

 closely related to the federal law claims as to form the same case or controversy

 under Article III of the United States Constitution.

               FACTUAL ALLEGATIONS COMMON TO ALL CLAIMS

 10.     Mr. Doe enrolled as an undergraduate student at Virginia Tech and

 matriculated in the fall semester of 2015. Beginning at that time, and continuing

 through the events giving rise to this action, Mr. Doe paid tuition to attend the

 University.




                                     3
Case 7:18-cv-00523-EKD-RSB Document 54 Filed 09/12/19 Page 3 of 23 Pageid#: 336
                                    THE INCIDENT

 11.     June Roe (“Ms. Roe”) falsely accused Mr. Doe of sexually assaulting her in the

 late evening of February 11, 2017.

 12.     Mr. Doe and Ms. Roe met each other on their first night at Virginia Tech as

 freshmen and had several consensual sexual encounters during the early weeks of

 their first semester.

 13.     Mr. Doe and Ms. Roe were both members of the VT Snow Club and would see

 each other regularly at and after Snow Club meetings.

 14.     The Snow Club hold several annual events at Snowshoe Mountain, WV;

 attending members of the Snow Club rent and share houses.

 15.     On the weekend of February 11, 2017, both Mr. Doe and Ms. Roe participated

 in an overnight skiing and snowboarding event at Snowshoe Mountain coordinated

 by the Virginia Tech Snow Club.

 16.     Mr. Doe and Ms. Roe shared the same bedroom along with several other

 friends in a rented house during the weekend.

 17.     Mr. Doe spent most of February 11, 2017 snowboarding with Ms. Roe, Female

 Witness No. 1 and Male Witness No. 2.

 18.     Both Mr. Doe and Ms. Roe drank alcoholic beverages over the course of the

 day.

 19.     When asked later, neither Mr. Doe nor Ms. Roe could state with certainty

 how much alcohol they consumed.




                                     4
Case 7:18-cv-00523-EKD-RSB Document 54 Filed 09/12/19 Page 4 of 23 Pageid#: 337
 20.     Upon returning to the rental house, Mr. Doe and Male Witness No. 2 helped

 Ms. Roe take off her snow gear and Ms. Roe got into bed and went to sleep.

 21.     Female Witness No. 1 and Male Witness No. 2 left to dine out. Mr. Doe

 stayed behind, as he had brought his own food.

 22.     Approximately twenty minutes later, Ms. Roe woke up and asked Mr. Doe to

 make her some food. Mr. Doe brought the food to Ms. Roe in the bedroom; she ate a

 few bites and then went back to sleep for about fifteen minutes.

 23.     Mr. Doe ate his food while sitting on the same bed as Ms. Roe as there was no

 other place to sit in the room.

 24.     During this time, there were two other people asleep in another bed in the

 room.

 25.     Ms. Roe woke up and began talking with Mr. Doe and then started kissing

 him and pressing herself against him.

 26.     Ms. Roe then asked Mr. Doe to cuddle with her in the bed and placed Mr.

 Doe’s hand down her pants and on her genitals.

 27.     Mr. Doe then digitally penetrated Ms. Roe at her request and encouragement.

 28.     Ms. Roe asked Mr. Doe to engage in vaginal intercourse which he refused.

 29.     The other people in the room had no recollection of an assault or disturbance

 on the evening of February 11, 2017.

 30.     At that time, Female Witness No. 1 and Male Witness No. 2 returned from

 picking up food; Mr. Doe, Ms. Roe, Female Witness No. 1, and Male Witness No. 2




                                     5
Case 7:18-cv-00523-EKD-RSB Document 54 Filed 09/12/19 Page 5 of 23 Pageid#: 338
 then left separately to attend different parties. Mr. Doe did not see Ms. Roe again

 that night.

 31.     The next morning, Mr. Doe did not see Ms. Roe.



                                     THE INVESTIGATION

                              I.     Title IX Investigation

 32.     On March 14, 2017, Mr. Doe was informed by letter from Defendant Katie

 Reardon Polidoro (“Polidoro”), Title IX Investigator & Gender-Based Violence

 Prevention Specialist, that the Office of the Senior Associate Vice President for

 Student Affairs had received information alleging his involvement in an incident

 that resulted in a report to Defendant Frank Shushok, the Interim Title IX

 Coordinator. The letter did not identify the date or location of the alleged incident,

 or the alleged policy violations. The letter informed Mr. Doe that he was to have no

 further contact with Ms. Roe.

 33.     Notably, McCrery worked collaboratively with the Women’s Center during

 the relevant timeframe to reorganize and centralize the work of the Sexual Violence

 Prevention Council with a goal of implementing new gender-based violence

 prevention messages and campaigns, including an initiative on “healthy

 masculinity.”

 34.     Defendant Shushok was responsible for overseeing OEA during Doe’s case.

 He has publicly demonstrated his bias against males accused of sexual misconduct

 on social media. For instance:




                                     6
Case 7:18-cv-00523-EKD-RSB Document 54 Filed 09/12/19 Page 6 of 23 Pageid#: 339
       (i)       He has posted to Twitter, “How do we reduce the horrifying amount of

                 sexual violence in this country? We talk to our boys”;

       (ii)      He also posted on Twitter: “We don’t talk nearly enough about the

                 impact of drinking on boys…They become less able to read social cues,

                 less likely to respect ‘no’ and more likely to use alcohol as an excuse to

                 engage in misconduct”;

       (iii)     He advertised a screening of the movie The Hunting Ground at

                 Virginia Tech, which has been described as a “shockingly biased

                 exercise in extremist propaganda intent on further chipping away the

                 rights of presumptively innocent college men.”

       (iv)      Cited to an article from the Washington Post about the suspension of a

                 fraternity at the University of Richmond and quoted “Tonight’s the

                 type of night that makes fathers afraid to send their daughters away”;

       (v)       Cited on Twitter to the debunked statistic that one in five college aged

                 women will be sexually assaulted;

       (vi)      Has been quoted as saying “when [sexual violence is] reported, we will

                 do everything within our power to care for and protect the people who

                 report it.” (emphasis supplied)

                 https://vtnews.vt.edu/articles/2016/01/012116-dsa-titleix.html; and

       (vii)   “I believe there’s significant cultural messaging that reinforces notions

                 about what it means to be a man and what it means to be a woman. I




                                     7
Case 7:18-cv-00523-EKD-RSB Document 54 Filed 09/12/19 Page 7 of 23 Pageid#: 340
               think it plays into the kinds of incidents we have and behaviors we

               see.” https://vtnews.vt.edu/articles/2016/01/012116-dsa-titleix.html

 35.     The University’s Division of Student Affairs conducted an investigation into

 an allegation that Mr. Doe assaulted Ms. Roe. Specifically, whether Mr. Doe

 digitally penetrated Ms. Roe without her consent.

 36.     The investigation, which was conducted by Defendant Polidoro, lasted

 approximately one month. Over the course of the investigation, Defendant Polidoro

 interviewed eight witnesses, including Mr. Doe and Ms. Roe about the incident.

 37.     In her statement to Polidoro, Ms. Roe stated that she “had the most vague

 image of being in the same room with [Mr. Doe] and although I remember zero

 details of [the incident] still, I remember having an eerie feeling about it.” She later

 told Defendant Polidoro that she did not immediately remember the eerie feeling

 but that it was “triggered” the next morning when she talked to Female Witness No.

 1.

                              II. Student Conduct Hearing

 38.     Following the investigation, Mr. Doe was notified on May 8, 2017 that the

 University wanted to set a conduct hearing for May 12, 2017, only four days later,

 and almost immediately after Mr. Doe’s final exams, which concluded on May 10,

 2017. Consequently, he had an inadequate opportunity to prepare for the hearing.

 39.     On May 10, 2017, Mr. Doe was notified by the University that the conduct

 hearing would be re-scheduled for May 15, 2017.




                                     8
Case 7:18-cv-00523-EKD-RSB Document 54 Filed 09/12/19 Page 8 of 23 Pageid#: 341
 40.     Both Mr. Doe and Ms. Roe were present at the hearing on May 15, 2017. Ms.

 Roe was present via Skype, while Mr. Doe, along with hearing officers Defendant

 Ennis McCrery (“McCrery”) and Defendant Aaron Reistad (“Reistad”), Mr. Doe’s

 mother, Ms. Roe’s advocate Katie Mey, and Defendant Polidoro were present in

 person.

 41.     During the hearing, Polidoro outlined the steps taken during her

 investigation. Ms. Roe and Mr. Doe were then allowed to ask Polidoro questions

 pertaining to the investigation. The questions had to be posed to Defendants

 McCrery and Reistad who would then rephrase the question to Defendant Polidoro.

 The questions could only be asked for clarification purposes and could not be asked

 to prove a point or address a discrepancy.

 42.     In her explanation of the investigation, Defendant Polidoro stated that she

 reached out to Witness No. 3, a witness for Mr. Doe, but did not receive a response

 from him.

 43.     Next, Ms. Roe and Mr. Doe were given the opportunity to ask each other

 questions, through Defendants McCrery and Reistad. Again, these questions had to

 be for clarification purposes only.

 44.     Ms. Roe asserted that she was unable to remember any of the events of

 February 11, 2017; due to the rules limiting cross examination, Mr. Doe was unable

 confront Ms. Roe regarding her level of intoxication. Indeed, Ms. McCrery dissuaded

 him from asking any questions of Ms. Roe, because of her lack of any memory of the

 encounter.




                                     9
Case 7:18-cv-00523-EKD-RSB Document 54 Filed 09/12/19 Page 9 of 23 Pageid#: 342
  45.     Further, Mr. Doe was not given the opportunity to question Female Witness

  No. 1 or any other witness.

  46.     At the conclusion of the hearing, which lasted approximately four and a half

  hours, Mr. Doe and Ms. Roe were informed that they would be receiving a decision

  within the next few days.

  The hearing officers used a preponderance of the evidence standard even though the

  offenses were quasi-criminal in nature, which should have required, at least, a clear

  and convincing evidence standard for the burden of proof.

                                  III. Decision & Sanctions

  47.     On May 16, 2017, Mr. Doe received a letter from Student Conduct, signed by

  Defendants McCrery and Reistad, informing him that he had been found

  responsible for three violations of the Code.

  48.     Mr. Doe was found responsible for violating the Sexual Violence – Rape,

  Sexual Violence – Sexual Assault, and Alcoholic Beverage policies of the Code. This

  finding was based on their conclusion that Mr. Doe had digitally penetrated Ms. Roe

  without her consent, even though Ms. Roe admitted to having no memory of the

  event and Mr. Doe explained that the act was initiated by Ms. Roe. There was no

  evidence to the contrary.

  49.     As a result of these findings, Mr. Doe was suspended from the University

  until the fall semester of 2019.

  50.     The notice also included information regarding the appeals process.

  51.     The decision is not final until the appeal is decided.




                                     10
Case 7:18-cv-00523-EKD-RSB Document 54 Filed 09/12/19 Page 10 of 23 Pageid#: 343
                                IV. Appeal of the Sanction

  52.     The appeal process at Virginia Tech has different procedures in Title IX cases

  than the process for other student conduct cases. In regular student conduct cases,

  only an accused student can appeal. In Title IX cases, both the accused and the

  accuser can appeal. Virginia Tech officials are more likely to carefully consider an

  appeal from a female appellant than a male appellant. In fact, it is very rare for the

  University to overturn findings of responsibility against male students accused of

  sexual misconduct, even when the evidence in favor of the male student is clear (as

  it was in this case).

  53.     According to the University’s policy, a student may only appeal a decision

  based on a violation of a procedural guarantee, significant and relevant new

  information, and/or unduly harsh and/or arbitrary sanction(s).

  54.     Per the Virginia Tech policy, on May 24, 2017 Mr. Doe appealed the finding of

  responsibility and the sanction on all three grounds.

  55.     In his appeal Mr. Doe emphasized the numerous due process violations that

  occurred during the investigation and at the hearing; for instance: (i) the

  Investigator mischaracterized witness testimony in a manner that prejudiced Doe;

  (ii) relied on hearsay statements as corroboration for Roe’s claims rather than Doe’s

  personal knowledge concerning the alleged incident; (iii) omitted material

  information from the investigation report concerning Roe’s purported level of

  intoxication and recollection of events; (iv) deprived Doe of an opportunity to cross-

  examine his accuser and her witnesses; (v) deprived Doe of sufficient time to




                                     11
Case 7:18-cv-00523-EKD-RSB Document 54 Filed 09/12/19 Page 11 of 23 Pageid#: 344
  prepare for the hearing, which occurred during final exam week; and (vi)

  discouraged Doe from bringing an attorney to the hearing.

  56.     He also provided new evidence to further clear his name, as he learned that

  the treatment he was undergoing for a medical condition potentially impacted his

  decision-making abilities. In addition, he argued that the sanction was unduly

  harsh in comparison to similar complaints heard by the Student Conduct Council.

  57.     On June 14, 2017, Mr. Doe received a letter from Defendant Frances B.

  Keene, Interim Director, Housing and Resident Life Chief of Operations and Deputy

  to the Senior Associate Vice President for Student Affairs, informing him that there

  was insufficient cause to reverse the decision made by the hearing officers and that

  the sanction imposed was “in line with the severity of the student conduct code

  violation of sexual violence – rape.” His appeal was denied.

  58.     Keene’s finding was the final decision in the matter.

  59.     In the summer of 2018, the University decided to punish Mr. Doe again. They

  had not previously noted his sanction on his student transcript. But in the summer

  of 2018, the University amended his transcript to note his sanction, making it

  almost impossible for him to complete his degree at a different institution.

        COUNT I – VIOLATION OF THE DUE PROCESS CLAUSE OF THE
     FOURTEENTH AMENDMENT TO THE UNITED STATES CONSTITUTION
                      PURSUANT TO 42 U.S.C. § 1983

  60.     Mr. Doe incorporates all other paragraphs in this complaint, as though fully

  set forth in this count.




                                     12
Case 7:18-cv-00523-EKD-RSB Document 54 Filed 09/12/19 Page 12 of 23 Pageid#: 345
  61.     The Fourteenth Amendment to the United States Constitution provides that

  no state shall “deprive any person of life, liberty, or property, without due process of

  the law.”

  62.     Virginia students at public post-secondary schools, like Virginia Tech, have a

  liberty and property interest in their educations, which is protected by the

  Fourteenth Amendment’s Procedural Due Process Clause.

  63.     Doe has a constitutionally protected liberty interest in his good name,

  reputation, honor, and integrity.

  64.     It is well established that a suspension or expulsion from a public university

  on charges of misconduct implicates a protected liberty interest under the

  Fourteenth Amendment. Consequently, a student cannot be arbitrarily or

  capriciously separated from the university without due process.

  65.     Here, Doe was suspended from a public institution when he was wrongly held

  responsible for sexual misconduct.

  66.     Mr. Doe has sustained damages to his reputation as a result of the finding;

  this stigmatizing label will impair his ability to seek further education or

  employment elsewhere.

  67.     Mr. Doe also has a constitutionally protected property interest in his

  continued enrollment at Virginia Tech, including the various educational programs

  it supports, which is based on the language of its policies relating to student

  discipline and the procedures that must be employed before a student is separated

  from the university.




                                     13
Case 7:18-cv-00523-EKD-RSB Document 54 Filed 09/12/19 Page 13 of 23 Pageid#: 346
  68.     Further, Mr. Doe understood and expected that Virginia Tech would only

  suspend a student after a finding for cause and after a “prompt, adequate, reliable,

  and impartial Title IX investigation” as noted in Virginia Tech’s Sexual Harassment

  and Sexual Violence Investigation Procedures policy in effect during the relevant

  timeframe.

  69.     Because of Mr. Doe’s various liberty and property interests protected by the

  Procedural Due Process Clause of the Fourteenth Amendment, Virginia Tech was

  obligated to provide him with a fundamentally fair and unbiased disciplinary

  process before punishing him for alleged misconduct.

  70.     At a minimum, Virginia Tech was required to afford him proper notice of the

  allegations against him and a meaningful opportunity to be heard and to defend

  himself.

  71.     Mr. Doe was also entitled to process commensurate with the seriousness of

  the allegations and the potential discipline and sanctions he faced.

  72.     Plaintiff was entitled to a fundamentally fair procedure to determine whether

  he was responsible for the alleged misconduct, which Virginia Tech failed to

  provide.

  73.     The University deprived Mr. Doe of his fundamental due process rights when,

  for instance, (i) the Investigator mischaracterized witness testimony in a manner

  that prejudiced Doe; (ii) relied on hearsay statements as corroboration for Roe’s

  claims rather than Doe’s personal knowledge concerning the alleged incident; (iii)

  omitted material information from the investigation report concerning Roe’s




                                     14
Case 7:18-cv-00523-EKD-RSB Document 54 Filed 09/12/19 Page 14 of 23 Pageid#: 347
  purported level of intoxication and recollection of events; (iv) deprived Doe of an

  opportunity to cross-examine his accuser and her witnesses; (v) deprived Doe of

  sufficient time to prepare for the hearing, which occurred during final exam week;

  and (vi) discouraged Doe from bringing an attorney to the hearing.

  74.     The appeal process also did not give Doe a meaningful opportunity to

  challenge the finding of responsibility and clear his name. Specifically, (i) the

  arguments raised in his appeal were dismissed without due consideration, (ii) he

  was limited in the grounds upon which he could appeal, which did not include an

  opportunity to challenge the findings, and (iii) Shushok’s various roles created a

  conflict of interest when he was not only responsible for overseeing the entire

  process, but also referred the case to a hearing for resolution initially, received

  Doe’s appeal, and appointed the appellate officer to hear the matter, all of which

  contributed to an appeal process that lacked adequate due process.

  75.     Mr. Doe was banned from campus and unable to attend classes as a result of

  the biased and unjust investigation process, unfairly delaying his education.

  76.     The University used an improper standard of proof due to the quasi-criminal

  nature of the offenses. The standard should have been clear and convincing

  evidence, at least.

  77.     The finding of responsibility and suspension will taint Mr. Doe’s student

  record, which will follow him throughout any other educational or employment

  opportunities.




                                     15
Case 7:18-cv-00523-EKD-RSB Document 54 Filed 09/12/19 Page 15 of 23 Pageid#: 348
  78.     The notation of the sanction on his student transcript will further severely

  limit his ability to find academic or career success. It will cause other educational

  institutions and many employers to reject him because of the wrongful disciplinary

  action.

  79.     As a result of these due process violations, Mr. Doe was suspended until the

  fall 2019 semester and suffers ongoing harm to his reputation and numerous

  damages. He was unable to enroll in classes at Virginia Tech, was significantly

  obstructed in finding an alternate route to education, and is marred by an

  erroneous record on his transcript that will negatively affect future educational and

  employment opportunities.

  80.     When Mr. Doe was able to find another school that would admit him, it was a

  school in a distant state with an academic reputation that was substantially inferior

  to Virginia Tech, which will also negatively affect future educational and

  employment opportunities.

  81.     Further, Mr. Doe incurred costs in relocation, applications to other

  universities around the country, costs for educational admissions consultants,

  increased tuition costs, and increased costs for travel between Mr. Doe’s new school

  and his home.

          WHEREFORE, plaintiff Joseph Doe prays judgment as hereinafter set forth.

   COUNT II – VIOLATION OF THE DUE PROCESS CLAUSE OF THE VIRGINIA
                            CONSTITUTION

  82.     Mr. Doe incorporates all other paragraphs in this complaint, as though fully

  set forth in this count.



                                     16
Case 7:18-cv-00523-EKD-RSB Document 54 Filed 09/12/19 Page 16 of 23 Pageid#: 349
  83.     The Virginia Constitution states that “no person shall be deprived of his life,

  liberty, or property interests without due process of law.” Va. Const. art. I, § 11.

  84.     For the reasons stated under Count I, the University deprived Mr. Doe of

  various liberty and property interests without due process of law.

  85.     Accordingly, all Defendants are liable to Mr. Doe for violations of the Virginia

  Constitution and Defendants Polidoro, McCrery and Reistad are, liable in their

  personal capacities, for all damages arising out of those violations.

            COUNT III – VIOLATION OF TITLE IX (20 U.S.C. § 1681 et seq.)

  86.     Mr. Doe incorporates all other paragraphs in this complaint, as though fully

  set forth in this count.

  87.     Virginia Tech receives federal funding, including in the form of federal

  student loans given to students and is subject to the provisions of Title IX.

  88.     Title IX prohibits gender discrimination in the educational setting.

  89.     Virginia Tech erroneously found Mr. Doe responsible for sexual assault.

  Indeed, he is innocent of the allegation.

  90.     Defendant Polidoro was motivated by a gender bias when she disregarded

  Mr. Doe’s statements, failed to investigate evidence that would have exculpated him

  of the alleged offenses, and gave preference to the implausible and inconsistent

  statements of Ms. Roe.

  91.     Virginia Tech was put on notice that Roe initiated sexual activity with Doe

  without his consent, yet it failed to take any action with respect to Doe’s allegations

  and failed to pursue an investigation against Roe for her misconduct.




                                     17
Case 7:18-cv-00523-EKD-RSB Document 54 Filed 09/12/19 Page 17 of 23 Pageid#: 350
  92.     Specifically, Doe articulated that Roe initiated making out with him, started

  to grind on his penis while they were in bed, took his hand and placed it inside her

  pants and on her vagina, and took his wrists and placed them into her pants on her

  vagina. He also explained that she did not ask for Doe’s consent before engaging in

  any of this conduct.

  93.     Yet, at no time was Roe investigated for potential policy violations related to

  the above conduct, demonstrating a clear bias in favor of the female complainant

  and against the male accused.

  94.     Further, Defendant Polidoro also gave no weight to the apparent mutual

  intoxication of both Mr. Doe and Ms. Roe at the time of the alleged incident, Ms.

  Roe’s memory loss, and the inconsistencies between Mr. Doe and Ms. Roe’s

  recollections of the alleged incident, instead choosing to treat Ms. Roe’s account as

  wholly accurate and reliable.

  95.     The serious and deliberate procedural shortcomings in the investigation and

  adjudication of the allegations against Mr. Doe prevented him from fully defending

  himself.

  96.     Moreover, Virginia Tech initiated its investigation in the shadow of (1)

  several Office of Civil Rights (“OCR”) investigations into how colleges and

  universities handle allegations of sexual assault; and, (2) innumerable reports

  covered in the national media that suggest the pervasive nature of sexual assault

  committed by male students on college campuses throughout the nation. As a

  reaction to the scrutiny of these OCR investigations and national stories, and in




                                     18
Case 7:18-cv-00523-EKD-RSB Document 54 Filed 09/12/19 Page 18 of 23 Pageid#: 351
  order to be perceived as aggressively addressing the perceptions that sexual assault

  against female students is rampant on college and university campuses, Virginia

  Tech treats male students accused of sexual misconduct by female students more

  aggressively than it otherwise would, and more aggressively than it would treat

  similar complaints made by male students against female students.

  97.     Virginia Tech has engaged in a pattern of unfair investigations and

  adjudications resulting in serious sanctions being imposed on male students, while

  not making comparable efforts with respect to allegations of sexual violence and

  abusive conduct made against female students.

  98.     The appeal process for Title IX cases disproportionately and negatively

  affects male students. Appeals from male students are almost certain to fail. The

  appeal process itself favors female students because complainants in Title IX cases

  (who are overwhelmingly female) are given the right to appeal adverse decisions,

  unlike complainants in non-Title IX cases, subjecting male respondents to double

  jeopardy.

  99.     The University favors female complainants over male complainants. If a male

  makes a Title IX complaint against a female, University officials are more likely to

  ignore the complaint and not even bring it forward to a hearing than if the

  complaint was brought by a similarly situated male.

  100.   Defendant Shushok has demonstrated his bias against males accused of

  sexual assault, as previously explained.




                                     19
Case 7:18-cv-00523-EKD-RSB Document 54 Filed 09/12/19 Page 19 of 23 Pageid#: 352
  101.   Shushok had the responsibility to ensure that a fair and equitable appeals

  process was carried out, and had the authority to take any action necessary to

  ensure a correct outcome.

  102.   Notwithstanding, he failed to intervene and instead, allowed the incorrect

  finding and sanction of suspension to stand.

  103.   Here, the decision erroneously finding Mr. Doe responsible for the alleged

  sexual misconduct was motivated by gender bias against accused male students.

         WHEREFORE, plaintiff Joseph Doe prays judgement as hereinafter set forth.

                         COUNT IV – BREACH OF CONTRACT

  104.   Mr. Doe incorporates all other paragraphs in this complaint, as though fully

  set forth in this count.

  105.   Mr. Doe paid the University sums of money for his education, and in return,

  the University contracted to provide Mr. Doe with access to its undergraduate

  degree program.

  106.   Mr. Doe’s enrollment in, and attendance of, classes at Virginia Tech created

  in Mr. Doe an expectation that he would be allowed to continue his course of study

  until he earned his degree from the University, provided that he maintained

  satisfactory grades and complied with University rules and polices.

  107.   Accordingly, an implied contractual relationship exists between Mr. Doe and

  Defendant Virginia Tech, under which each party owes the other certain duties.

  108.   Under the implied contract between Mr. Doe and Defendant Virginia Tech,

  Defendant Virginia Tech has a duty not to suspend or expel Mr. Doe for disciplinary




                                     20
Case 7:18-cv-00523-EKD-RSB Document 54 Filed 09/12/19 Page 20 of 23 Pageid#: 353
  misconduct arbitrarily, capriciously, maliciously, discriminatorily, or otherwise in

  bad faith.

  109.   Defendant Virginia Tech breached these contractual obligations by

  suspending Mr. Doe for sexual misconduct through an investigative and

  adjudicative process that—in the ways, and for the reasons, set out above—was

  arbitrary, capricious, malicious, discriminatory, and conducted in bad faith.

  110.   As a direct and proximate result of this breach, an erroneous finding that Mr.

  Mr. Doe committed sexual assault has been made part of Mr. Doe’s educational

  records, which may be released to educational institutions and employers to whom

  Mr. Doe applies, substantially limiting his ability to gain acceptance to graduate

  school, or to secure future employment.

  111.   Accordingly, Defendant Virginia Tech is liable to Mr. Doe for breach of

  contract and for all damages arising therefrom.

         WHEREFORE, plaintiff Joseph Doe prays judgment as hereinafter set forth.

                             COUNT V – DECLARATORY JUDGMENT

  112.   Mr. Doe incorporates all other paragraphs in this complaint, as though fully

  set forth in this count.

  113.   Defendant Virginia Tech violated Mr. Doe’s due process rights when it

  conducted a biased investigation, disregarded Mr. Doe’s witnesses and evidence,

  and allowed Ms. Roe’s information and allegations, which were refutable, to go

  virtually uninvestigated.




                                     21
Case 7:18-cv-00523-EKD-RSB Document 54 Filed 09/12/19 Page 21 of 23 Pageid#: 354
         WHEREFORE, plaintiff Joseph Doe prays that judgement be entered in his

  favor for:

     (1)  compensatory and punitive damages in an amount to be determined at trial;

     (2)  a permanent injunction (a) restraining Virginia Tech, and all those acting in

         consort with Virginia Tech, from continuing to enforce any punishment

         against him and from making any notation on his transcript or keeping any

         record relating to his disciplinary hearing in Mr. Doe’s education records, and

         (b) ordering that Virginia Tech rescind and expunge the sanctions entered

         against him by Virginia Tech;

     (3)  a declaration that (a) the University violated Mr. Doe’s due process rights

         and its actions were motivated purely by gender, and (b) Mr. Doe was

         unjustly sanctioned by Virginia Tech; and

     (4)  costs, including attorneys’ fees under Title IX and 42 U.S.C. § 1988, and such

         further relief as is just and equitable.



  DATED: September 12, 2019
                                                    Respectfully submitted,



                                           By: /s/ Jesse R Binnall
                                                   Harvey & Binnall, PLLC
                                                   Jesse R. Binnall
                                                   717 King Street, Suite 300
                                                   Alexandria, VA 22314
                                                   Telephone: (703) 888-1943
                                                   Facsimile: (703) 888-1930
                                                   Email: jbinnall@harveybinnall.com




                                     22
Case 7:18-cv-00523-EKD-RSB Document 54 Filed 09/12/19 Page 22 of 23 Pageid#: 355
                                          Nesenoff & Miltenberg LLP
                                          Andrew T. Miltenberg
                                          Tara Davis
                                          363 Seventh Avenue, 5th Floor
                                          New York, NY 10001-3904
                                          Telephone: (212) 736-4500
                                          Facsimile: (212) 736-2260
                                          Email: amiltenberg@nmllplaw.com
                                                 tdavis@nmllplaw.com
                                          Pro hac vice

                                          Counsel for Plaintiff




                                     23
Case 7:18-cv-00523-EKD-RSB Document 54 Filed 09/12/19 Page 23 of 23 Pageid#: 356
